Exhibit 2.1 STOCK PURCHASE AND SALE AGREEMENT By and Among AMTECH SYSTEMS, INC., SILICON JADE LIMITED, KINGSTONE TECHNOLOGY HONG KONG LIMITED and THE SHAREHOLDERS OF SILICON JADE LIMITED that are party hereto Dated as of January 27, 2011 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Certain Definitions 1 Index of Other Definitions 6 Usage 8 ARTICLE II THE TRANSACTIONS 8 The Transactions 8 Closing 9 Company Stock Certificates 9 Payment of Purchase Price 9 Disbursement of Indemnity Escrow Amount 10 Valuation of Buyer Stock 10 Other Deliveries 10 Tax Characterization 13 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER AND THE SHAREHOLDERS 13 Representations and Warranties Relating to Seller 13 Representations and Warranties Relating to the Shareholders 15 Representations and Warranties Relating to the Company and its Subsidiaries 17 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER 33 Organization and Good Standing 33 Authorization and Enforceability 33 Buyer Stock 34 SEC Filings 34 No Material Adverse Changes 34 Brokerage 34 No Violation of Laws or Agreements 34 Consents 35 Financial Capability 35 Disclosure 35 Reliance 35 ARTICLE V CERTAIN OBLIGATIONS OF THE PARTIES 35 Conduct of Business Pending the Closing 35 -i- TABLE OF CONTENTS (continued) Page Shareholder Actions 38 Fulfillment of Agreements 39 Access, Information and Documents 39 Negotiations 39 Public Announcements 40 Mutual Covenants 40 Supplements to Schedules 40 Key Employees 40 Confidentiality 41 ARTICLE VI CONDITIONS TO THE CLOSING; TERMINATION 41 Conditions Precedent to Obligations of Buyer with respect to the Closing 41 Conditions Precedent to Obligations of Seller and the Company with respect to the Closing 44 Termination 45 ARTICLE VII POST-CLOSING COVENANTS AND AGREEMENTS 45 Stock Purchase Note and Solar Tool Loan 45 Solar Tool Development Process; Development Bonuses 48 Registration of Buyer Stock; Restrictions on Buyer Stock 49 Right of First Refusal and Standstill Agreement 49 Management of the Company and Kingstone Semiconductor 50 Taxes Related to Sale of Acquired Stock 51 Initial Public Offering; Funding Requirements 51 SAFE Registration 51 Expansion of Business Scope 51 Trial Operation 51 Circular 10 Approval 52 Transfer Tax Notice 52 Stock Indemnity Escrow Agreement 52 Entity Classification Election 52 Berrian Consulting Agreement 52 ARTICLE VIII CERTAIN ADDITIONAL COVENANTS 52 Costs, Expenses and Taxes 52 Indemnification 53 -ii- TABLE OF CONTENTS (continued) Page ARTICLE IX MISCELLANEOUS 57 Survival 57 Notices 57 Successors and Assigns 58 Governing Law; Arbitration 58 Entire Agreement 59 Further Assurances 59 Amendment and Waiver 59 Counterparts 59 Enforcement 59 Headings 59 Currency 59 Severability 59 Enforcement of Certain Rights 59 -iii- SCHEDULES AND EXHIBITS Schedule I Shareholders Exhibit A-1 Form of Amended and Restated Head-Start Agreement Exhibit A-2 Form of Cash Indemnity Escrow Agreement Exhibit A-3 Form of Stock Purchase Note Exhibit B
